Citation Nr: 1002287	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-08 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 10 
percent for retropatellar pain syndrome with degenerative 
joint disease of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for retropatellar pain syndrome with degenerative 
joint disease of the left knee.

3.  Entitlement to an initial compensable evaluation for C-6 
radiculopathy of the left upper extremity.

4.  Entitlement to an initial compensable evaluation for C-6 
radiculopathy of the right upper extremity.

5.  Entitlement to an earlier effective date prior to 
February 27, 2003 for the grant of service connection for 
hypertension.




REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from November 1972 
to November 1975 and in the Navy from October 1982 to October 
1986 and November 1992 to October 1995.  The Veteran had 
additional periods of reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon. 

A statement submitted by the Veteran in March 2007 raised a 
claim for service connection for scars of both hands, the 
right forearm, face and right knee.  That claim is referred 
to the RO for appropriate development.

The issues of increased ratings for retropatellar syndrome 
with degenerative joint disease of the right knee, 
retropatellar syndrome with degenerative joint disease of the 
left knee and increased ratings for C-6 radiculopathy of the 
right and left upper extremities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

A claim for service connection for hypertension was received 
on February 27, 2003; no claims were received prior to that 
date.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
January 4, 1995 for a grant of service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 5101, 5102, 
5103, 5103A, 5110(a) (West 2002); 38 C.F.R. §§ 3.1, 3.155, 
3.157, 3.159, 3.400 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

 In a June 2003 letter, the RO notified the Veteran of the 
evidence required to substantiate his claim for service 
connection for hypertension.  This letter advised the Veteran 
what information VA would be responsible for obtaining and 
what evidence VA would assist him in obtaining in support of 
his claim.  A May 2005 rating decision granted service 
connection for hypertension.  The Veteran's claim for an 
earlier effective date stems from a disagreement with the 
effective date of the rating assigned in the May 2005 rating 
decision.  

The January 2007 SSOC explained how disability ratings and 
effective dates are determined.  

The Board notes that the RO did not provide the Veteran with 
additional notice of the evidence required to substantiate 
his claim for an earlier effective date.  In Dingess, the 
Court held that, in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service- connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  See Dingess, 19 Vet. App. at 490-91.  Rather, the 
RO must issue a Statement of the Case (SOC).  Id.  The RO 
issued an SOC in January 2007 that advised the Veteran of the 
pertinent laws and regulations and the reasons for the 
decision. 

Regarding the duty to assist, the RO made reasonable efforts 
to assist the Veteran with the development of this claim.  
The service records and post- service treatment records 
identified by the Veteran were obtained and associated with 
the claims file. The Veteran has not identified any 
outstanding evidence that is relevant to this claim.

The Board finds that all necessary development and 
notification has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Earlier Effective Date

Generally, the effective date of the grant of service 
connection is the day following separation from service, if 
the claim is received within one year of that date. 
Otherwise, the effective date is the date VA receives the 
claim.  38 U.S.C.A.
 § 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2009).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement to a benefit. 38 C.F.R. § 3.1(p) (2008); Brannon 
v. West, 12 Vet. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a) (2009).  An informal claim 
must identify the benefits sought; and upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  Id.  A report of 
examination or hospitalization that meets certain criteria 
will be accepted as an informal claim for an increase or to 
reopen provided the report relates to a disability that may 
establish entitlement.  38 C.F.R. § 3.157(a) (2009).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit held 
that "[s]ection 5101(a) is a clause of general applicability 
and mandates that a claim must be filed in order for any type 
of benefit to accrue or be paid."  Thus, before VA can 
adjudicate an original claim for benefits, the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it.  See also Brannon v. West, 
12 Vet. App. 32 (1998).

The Veteran had active service in the Army from November 1972 
to November 1975 and in the Navy from October 1982 to October 
1986 and November 1992 to October 1995.  He had additional 
periods of reserve service.

Following separation from service, a claim for service 
connection for hypertension was initially received by the RO 
on February 27, 2003. 

The Veteran contends that an earlier effective date is 
warranted for service connection for hypertension.  He 
asserts that hypertension was reported and documented on a VA 
Service Medical Records review dated in July 1995.  The 
Veteran also asserts that he submitted a claim for service 
connection for hypertension to VA in October 1995.

The Veteran contends that the VA conducted the review of his 
service treatment records and therefore had a claim for 
service connection for hypertension in July 1995.  The claims 
file indicates that the State of Washington Department of 
Veterans Affairs, and not the VA, reviewed the service 
treatment records in July 1995 and completed a documented 
entitled "Service Medical Records Review."  The form listed 
hypertension as a possible service-connected disability.  
Although this condition was noted by the State of Washington 
Department of Veterans Affairs in July 1995,  the notation of 
the Veteran's condition on that form did not constitute a 
claim to VA.  The Washington Department of Veterans Affairs 
is a state service organization that is not affiliated with 
the VA.  In order for VA to adjudicate a claim for benefits, 
the claimant must submit a document identifying the benefit.  
See Brannon, supra.  The claims file does not reflect that 
the review of service medical records or any other claim for 
service connection for hypertension was received by the RO in 
1995.  The "Service Medical Records Review" is date-stamped 
as having been received by the RO on March 13, 2007.   

The Veteran also asserts that he submitted a claim for 
service connection for hypertension to the RO in October 
1995.  In March 2007, the Veteran submitted an Application 
for Compensation with the date  "31 October 95"written in 
the bottom corner of several of the pages.  The claim form 
submitted by the Veteran in March 2007 does not provide a 
basis for an earlier effective date.  An effective date is 
determined based upon when the claim for benefits was 
received, and the date of receipt is determined by the date 
stamp on the form.  The file does not contain any claims 
date-stamped in October 1995.  

Based on the foregoing, that an earlier effective date for 
service connection for hypertension is not warranted.  The 
Veteran did not submit any formal or informal communications 
to VA requesting service connection for hypertension prior to 
February 27, 2003.  Accordingly, an effective date prior to 
February 27, 2003 for service connection for hypertension is 
not warranted.  3.400.   


ORDER

An earlier effective date for service connection for 
hypertension is denied.


REMAND

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The Veteran's last VA examination for his knees was performed 
in February 2005.  In a March 2007 statement, the Veteran 
indicated that his knee condition has deteriorated, that he 
cannot run or jog and has difficulty walking.  The veteran is 
entitled to a new VA examination where there is evidence, 
including his statements, that the condition has worsened 
since the last examination.  Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994)

The Veteran's service-connected knee disabilities are 
evaluated based upon limitation of motion.  For disabilities 
evaluated on the basis of limitation of motion, VA is 
required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, 
pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination or pain.  Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

The report of the February 2005 VA examination noted pain and 
stiffness with the range of motion examination.  The examiner 
did not specifically identify where the pain began in terms 
of degrees.  A new VA examination is necessary to fully 
address the DeLuca criteria.  In particular, the examiner 
should determine whether the Veteran has loss of function due 
to flare-ups, fatigability, incoordination and pain on 
movement.  The examiner should express the loss of function 
in terms of degrees of range of motion lost.  A new VA 
examination is necessary to obtain contemporaneous findings 
and to address the Deluca considerations.

The RO has assigned non-compensable evaluations for C-6 
radiculopathy of the right and left upper extremities.  The 
RO based this evaluation on a 2003 VA examination.  The 2003 
VA examination did not describe the Veteran's based upon the 
criteria set forth in Diagnostic Code 8519.  Under Diagnostic 
Code 8519, ratings for impairment of the long thoracic nerve, 
injury of the long thoracic nerve is rated according to 
whether there is complete or incomplete paralysis of the 
nerve.  Incomplete paralysis of the nerve is assigned 
different evaluations depending on whether such paralysis is 
mild, moderate or severe.  A new VA examination is necessary 
to evaluate the Veteran's C-6 radiculopathy according to the 
rating criteria.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination of his knees. The RO should 
forward the Veteran's claims file to the 
examiner for review in conjunction with 
the examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner should provide complete range of 
motion findings for the knees and x-ray 
studies of the knees. The VA examiner 
should indicate whether the Veteran's knee 
disabilities are manifested by weakened 
movement, excess fatigability, 
incoordination or pain.  Such 
determinations should be expressed in 
terms of degree of additional range-of-
motion loss due to any weakened movement, 
excess fatigability, or incoordination.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity cervical radiculopathy of the 
upper extremities.  

a.  The examiner should identify the 
affected nerve group(s).  For each 
affected nerve group, the examiner 
should indicate whether there is 
incomplete or complete paralysis 

b.  For each affected nerve that the 
examiner identifies, the examiner 
should indicate whether there is 
incomplete or complete paralysis of the 
nerve.  If there is incomplete 
paralysis of the nerve, the examiner 
should state whether it is mild, 
moderate or severe in degree.  

3.  Following the completion of the 
actions requested above, the RO should 
readjudicate the claims on appeal based on 
all of the evidence of record. If the 
disposition of the claims remains 
unfavorable, the RO should furnish the 
Veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


